
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 167
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Received and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Aerospace Day, and for other purposes.
	
	
		Whereas the missions to the Moon by the National
			 Aeronautics and Space Administration are recognized around the globe as one of
			 the most outstanding achievements of humankind;
		Whereas the United States is a leader in the International
			 Space Station, the first permanent human habitation and scientific laboratory
			 in space;
		Whereas the first aircraft flight occurred in the United
			 States, and the United States operates the largest and safest aviation system
			 in the world;
		Whereas the United States aerospace
			 industry is a powerful, reliable source of employment, innovation, and export
			 income, directly employing 831,000 people in the United States and supporting
			 more than 2,000,000 jobs in related fields;
		Whereas space exploration is a source of inspiration that
			 captures the interest of young people;
		Whereas aerospace education is an important component of
			 science, technology, engineering, and mathematics education and helps to
			 develop the science and technology workforce in the United States;
		Whereas aerospace innovation has led to the
			 development of advanced meteorological forecasting, which has saved lives
			 around the world;
		Whereas aerospace innovation has led to the development of
			 the Global Positioning System, which has strengthened national security and
			 increased economic productivity;
		Whereas the aerospace industry assists and
			 protects members of the Armed Forces with military communications, unmanned
			 aerial systems, situational awareness, and satellite-guided ordinances;
			 and
		Whereas September 16 is an appropriate date to observe
			 National Aerospace Day: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National Aerospace Day; and
			(2)recognizes the contributions of the
			 aerospace industry to the history, economy, security, and educational system of
			 the United States.
			
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
